Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the steps in the flow chart of figure 4 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend 

The disclosure is objected to because of the following informalities:  Specifically in line 20 on page 3 through line 11 on page 4 is objected to because it is grammatically confusing due to run on sentences.  
Appropriate correction is required.
Claim Objections
Claims 1, 3, 5, 7, and 10-11 are objected to because of the following informalities:  “data base” in line 3 of claim 1 should be - - database - - to preclude ambiguity.  Similar objections exists in claims 3, 5, 7 and 10-11   Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: unit in claims 1, 10 and 11.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In lines 3-4 of claim 1, “one or more digital objects “ is set forth.  However, it is unclear as to whether “at least one digital object” in line 1 of claim 1 is referenced or an entirely different set of digital objects.  Similar indefiniteness exists in claims 10 and 11 and throughout the claims.

The penultimate line through the ultimate line of claim 1 is indefinite because it is vague and confusing.  Similar indefiniteness exists in claims 10 and 11 and throughout the claims.
In line 11 of claim 3, “a man-machine interface” is set forth.  However, it is unclear as to the “man-machine interface” in line 8 of claim 3 is referenced or an entirely different “man-machine interface”.   Similar indefiniteness exists in claim 4.
In the penultimate line through the ultimate line of claim 3 “the local pointing device” is indefinite because it lacks antecedent basis.  Additionally “a pointing device” is set forth in claim 2.  As result it is unclear if the same or different pointing device is referenced.
In line 2 of claim 12, “the local tracking device” is indefinite because it lacks antecedent basis. Additionally “tracking device” is set forth in line 8 of claim 11.  As result it is unclear if the same or tracking device is referenced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dagit, III (US 2013/0113993). 

As per claim 1 Dagit, III depicts in figures 1, 2 & 5 and discloses, insofar as the claims are definite and understood: A method of interaction between at least one digital object, associated with a real geographical position in a space, and a pointing device  101 / 201, wherein an object identification unit 103,105 & 202-205 { Note: object identification unit is interpreted to cover the corresponding structure described in the specification on page 10 lines 6-9 as performing the claimed function, and equivalents thereof with respect to “central unit (also called a computer) 601” }, different from the pointing device  101 / 201, accesses a first data base { [0052] Backend Services 205 can control the rights and privileges of the other components' interactions with each other. These services include management, billing, authentication, identity management, entitlements, personal settings; e.g., parental controls, and digital rights management (DRM). Note: these services function as a database Also see [0097].} referencing one or more digital objects and memorizing a real geographical position in said space for each of these digital objects, the method comprising: setting up a first communications channel 104, 106 & 107 { [0045] Wireless device 101 determines DGPS precision geocode coordinates via communications between the GNSS satellites 106, one or more tower locations 107, wireless access point 104 and/or other nearby Wi-Fi devices, such as Wi-Fi enabled set-top boxes. } between the object identification unit 103,105 & 202-205 and a tracking device capable of obtaining pointing information { [0051] The mobile device 101 contains hardware/software modules 201 for determining position and orientation information. Exemplary hardware includes a magnetic compass, an accelerometer, a level, cellular and Wi-Fi transceivers, and a GPS receiver. } on the pointing device  101 / 201; receiving, by the object identification unit 103,105 & 202-205, via the first communications channel 104, 106 & 107, pointing information representing a real orientation of the pointing device  101 / 201 in said space; obtaining a pointing device  101 / 201, { [0070] A virtual pointer connection (e.g., providing motion sensing, virtual pointer, gesture recognition, and wireless mouse functionality) is established via physical proximity between mobile device 101 and video display 102. } having: a virtual position which is a geographical position, in said space, different from a current geographical position of the pointing device  101 / 201 { [0070] The interpretation of this virtual physical connection can enable a user to interact with video display 102, as if the mobile device was directly linked to the TV like an interactive laser pointer. In addition, the user may interact with video display 102 using gestures and the screen of mobile device 101. An overall user interface may allow motion sensing, point and click interaction, and gesture sensing using the motion sensors or the touchpad of mobile device 101. }; and a virtual orientation which is identical to the real orientation of the pointing device 101 / 201 { [0070] An overall user interface may allow motion sensing, point and click interaction, and gesture sensing using the motion sensors or the touchpad of mobile device 101}; and identifying, by the object identification unit 103,105 & 202-205, a digital object the real geographical position of which is pointed at by the virtual representation of the pointing device  101 / 201. { figure 3 & [0053] FIG. 3 illustrates the operation of software instructions used to implement embodiments of the present invention. The steps shown in FIG. 3 may be carried out by an app on mobile device 101, server software a remote server or a set-top box, or any combination thereof. At step 301, client software 201 (described as a pointer app) initializes. This can include gathering any computational, communication, and sensor resources on the mobile device necessary for operating the client. At step 302, the user selects a pre-calibrated display or chooses to identify a new display. If no new display is selected, the pointer app retrieves precision geocode coordinates for the mobile device via methods described herein using onboard sensors at step 303. At step 304, the client determines whether it recognizes stored coordinates for a nearby display. }

As per claim 2 Dagit, III depicts in figures 1, 2 & 5 and discloses insofar as the claims are definite and understood:   The method according to claim 1, wherein the method comprises: transmission to the tracking device, via the first communications channel 104, 106 & 107, of information on interactions relating to interactions available or performed on the identified digital object; and transmission by the tracking device to a control device, via a second communications channel 104, 106 & 107, of commands on interactions relating to interactions to be made on the identified digital object.  { [0076] At step 434, the server and mobile app can run alignment scripts between the known display location's precision geocodes and the handheld controller's dynamic DGPS updates, allowing the server to track what the users pointing at and to convey this information to the mobile device to allow the mobile device to update any touchscreen displays. In some embodiments, content navigation server 204 correlates the location and orientation information received from the mobile device with an environmental model that includes known locations of objects in the environment.}

As per claim 3 Dagit, III depicts in figures 1, 2 & 5 and discloses insofar as the claims are definite and understood:   The method according to claim 1, wherein a second data base references one or more digital objects and memorizes a geographical position in said space for each of these digital objects, wherein setting up the first communications channel 104, 106 & 107 is activated by a detection of an event belonging to the group of events consisting of: the pointing device  101 / 201 points at the position of a particular digital object located referenced in the second data base, prompting an automatic activation of a function associated with said particular digital object; a first user, via a man-machine interface of the pointing device  101 / 201, activates a function associated with a digital object referenced in the second data base and the position of which is pointed at by the pointing device  101 / 201; one of the first user and a second user, via a man-machine interface of the pointing device  101 / 201, activates a particular function associated with a digital object which is referenced in the first data pointing device  101 / 201. { Note: figure 5 shows multiple devices 101 interacting and associated with multiple digital objects (e.g. Network logos) as required by the claimed invention. }

As per claim 4 Dagit, III depicts in figures 1, 2 & 5 and discloses insofar as the claims are definite and understood:   The method according to claim 1, wherein setting up the first communications channel 104, 106 & 107 is triggered by a detection of an event belonging to the group consisting of the following events: a first user makes a particular gesture with the pointing device  101 / 201; one of the first and a second user uses a man-machine interface of the tracking device to execute a particular function; one of the first user, the second user, and a third user uses a man-machine interface of the pointing device  101 / 201 to send a particular command to the tracking device; one of the first user, the second user, the third user, and a fourth user uses a man-machine interface of the pointing device  101 / 201 to set up a connection with the tracking device.  {Note: figure 5 shows multiple devices 101 interacting and associated with multiple digital objects (e.g. Network logos) as required by the claimed invention. }

As per claim 5 Dagit, III depicts in figures 1, 2 & 5 and discloses insofar as the claims are definite and understood:   The method according to claim 1, wherein the virtual position of the virtual representation of the pointing device 101 / 201 is: predetermined and stored in the object identification unit 103,105 & 202-205; or determined relatively to a digital object referenced in the first data base; or chosen by a user via a man-machine interface.

As per claim 6 Dagit, III depicts in figures 1, 2 & 5 and discloses insofar as the claims are definite and understood:   Method according to claim 1, wherein the method comprises providing a user, via a man-pointing device  101 / 201, with guidance information on a current virtual position and a current virtual orientation { [0048] Similarly, in some embodiments, the mobile device determines its orientation using onboard sensors, such as accelerometers, magnetic sensors, or by extrapolating its orientation by observing changes in position, and communicates this orientation information to the server and/or set top box. In some embodiments, the server and or set-top box 103 may participate in calculating an orientation of the mobile device from this orientation information. } determined for the virtual representation of the pointing device  101 / 201 in said space {figure 4}.

As per claim 8 Dagit, III depicts in figures 1, 2 & 5 and discloses insofar as the claims are definite and understood:   Method according to claim 1, wherein the method comprises creating a new digital object of said space {figure 4}.

As per claim 10 Dagit, III depicts in figures 1, 2 & 5 and discloses insofar as the claims are definite and understood:   A computer-readable and non-transient storage medium storing a computer program comprising a set of instructions executable by a computer to implement a method of interaction between at least one digital object, associated with a real geographical position in a space, and a pointing device  101 / 201, wherein an object identification unit 103,105 & 202-205 { Note: object identification unit is interpreted to cover the corresponding structure described in the specification on page 10 lines 6-9 as performing the claimed function, and equivalents thereof with respect to “central unit (also called a computer) 601” }, different from the pointing device  101 / 201, accesses a first data base { [0052] Backend Services 205 can control the rights and privileges of the other components' interactions with each other. These services include management, billing, authentication, identity management, entitlements, personal settings; e.g., parental controls, and digital rights management (DRM). Note: these services function as a database Also see [0097].} referencing one or more digital communications channel 104, 106 & 107 { [0045] Wireless device 101 determines DGPS precision geocode coordinates via communications between the GNSS satellites 106, one or more tower locations 107, wireless access point 104 and/or other nearby Wi-Fi devices, such as Wi-Fi enabled set-top boxes. } between the object identification unit 103,105 & 202-205 and a tracking device capable of obtaining pointing information { [0051] The mobile device 101 contains hardware/software modules 201 for determining position and orientation information. Exemplary hardware includes a magnetic compass, an accelerometer, a level, cellular and Wi-Fi transceivers, and a GPS receiver. }  on the pointing device  101 / 201; receiving, by the object identification unit 103,105 & 202-205, via the first communications channel 104, 106 & 107, pointing information representing a real orientation of the pointing device  101 / 201 in said space; obtaining a virtual representation of the pointing device  101 / 201, { [0070] A virtual pointer connection (e.g., providing motion sensing, virtual pointer, gesture recognition, and wireless mouse functionality) is established via physical proximity between mobile device 101 and video display 102. }  having: a virtual position which is a geographical position, in said space, different from a current geographical position of the pointing device  101 / 201; and a virtual orientation which is identical to the real orientation of the pointing device  101 / 201{ [0070] An overall user interface may allow motion sensing, point and click interaction, and gesture sensing using the motion sensors or the touchpad of mobile device 101}; and identifying, by the object identification unit 103,105 & 202-205, a digital object the real geographical position of which is pointed at by the virtual representation of the pointing device  101 / 201. { figure 3 & [0053] FIG. 3 illustrates the operation of software instructions used to implement embodiments of the present invention. The steps shown in FIG. 3 may be carried out by an app on mobile device 101, server software a remote server or a set-top box, or any combination thereof. At step 301, client software 201 (described as a pointer app) initializes. This can include gathering any computational, communication, and sensor resources on the mobile device necessary for operating the client. At step 302, the user selects a pre-calibrated display or chooses to identify a new display. If no new display is selected, the pointer app retrieves precision geocode coordinates for the mobile device via methods described herein using onboard sensors at step 303. At step 304, the client determines whether it recognizes stored coordinates for a nearby display. }

As per claim 11 Dagit, III discloses insofar as the claims are definite and understood:   An object identification unit 103,105 & 202-205 { Note: object identification unit is interpreted to cover the corresponding structure described in the specification on page 10 lines 6-9 as performing the claimed function, and equivalents thereof with respect to “central unit (also called a computer) 601” }for implementing a method of interaction between at least one digital object, associated with a real geographical position in a space, and a pointing device  101 / 201, the object identification unit 103,105 & 202-205 accessing a first data base { [0052] Backend Services 205 can control the rights and privileges of the other components' interactions with each other. These services include management, billing, authentication, identity management, entitlements, personal settings; e.g., parental controls, and digital rights management (DRM). Note: these services function as a database Also see [0097].} referencing one or more digital objects and memorizing a real geographical position in said space for each of these digital objects, the object identification unit 103,105 & 202-205 comprising: means for setting up a communications channel 104, 106 & 107 { [0045] Wireless device 101 determines DGPS precision geocode coordinates via communications between the GNSS satellites 106, one or more tower locations 107, wireless access point 104 and/or other nearby Wi-Fi devices, such as Wi-Fi enabled set-top boxes. }  with a tracking device, capable of obtaining information on pointing of the pointing device  101 / 201; means for receiving, via the communications channel 104, 106 & 107, pointing information { [0051] The mobile device 101 contains hardware/software modules 201 for determining position and orientation information. Exemplary hardware includes a magnetic compass, an accelerometer, a level, cellular and Wi-Fi transceivers, and a GPS receiver. } representing a real orientation of the pointing device  101 / 201 in said space; means for obtaining a virtual representation of the pointing device  101 / 201 { [0070] A virtual pointer connection (e.g., providing motion sensing, virtual pointer, gesture recognition, and wireless mouse functionality) is established via physical proximity between mobile device 101 and video display 102. }, having: a virtual position which is a geographical position, in said space, different from a current geographical position of the pointing device  101 / 201; a virtual orientation which is identical to the real orientation of the pointing device  101 / 201 { [0070] An overall user interface may allow motion sensing, point and click interaction, and gesture sensing using the motion sensors or the touchpad of mobile device 101}; and means for identifying a digital object the real geographical position of which is pointed at by the virtual representation of the pointing device  101 / 201. { figure 3 & [0053] FIG. 3 illustrates the operation of software instructions used to implement embodiments of the present invention. The steps shown in FIG. 3 may be carried out by an app on mobile device 101, server software a remote server or a set-top box, or any combination thereof. At step 301, client software 201 (described as a pointer app) initializes. This can include gathering any computational, communication, and sensor resources on the mobile device necessary for operating the client. At step 302, the user selects a pre-calibrated display or chooses to identify a new display. If no new display is selected, the pointer app retrieves precision geocode coordinates for the mobile device via methods described herein using onboard sensors at step 303. At step 304, the client determines whether it recognizes stored coordinates for a nearby display. }

As per claim 12 Dagit, III discloses insofar as the claims are definite and understood:   The unit according to claim 11, wherein the unit comprises means for transmission to the local tracking device, via the communications channel 104, 106 & 107, of information on interactions relative to available [0051] The mobile device 101 contains hardware/software modules 201 for determining position and orientation information. Exemplary hardware includes a magnetic compass, an accelerometer, a level, cellular and Wi-Fi transceivers, and a GPS receiver. }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dagit, III (US 2013/0113993) in view of Dube et al (WO 03/100542).  insofar as the claims are definite and understood Dagit, III discloses the claimed invention.  However, Dagit III is silent as to creating at least one group of associated digital objects, each group associating at least one digital object referenced in the second data base with at least one digital object referenced in the first data base.

A preferred embodiment (Figure 10) of the present invention stores the project related data (Scene, EGO...) in a first database 100 (project database), the 3D graphical data objects in a second database, preferably a PACS 102 (picture archiving and communication system), the user account and user profile data in a third database (user database) 104.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the method of interaction of Dagit III with creating at least one group of associated digital objects, each group associating at least one digital object referenced in the second data base with at least one digital object referenced in the first data base as taught by Dube et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a method of interaction with creating at least one group of associated digital objects, each group associating at least one digital object referenced in the second data base with at least one digital object referenced in the first data base because it “insures that each data element is stored in a specialized archiving system, providing a secure, robust, and efficient information storage mechanism.”  See the last paragraph on page 29 of Dube et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd